 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

UNITED STATES OF AMERICA,

)
Plaintiff, )
v. ) No. 18-20081-SHL
PATRICK HAYDEN, )
Defendant. ) FILED IN OPEN COURT

pate:____ 8/2

a TIME a - ASEM
PLEA AGREEMENT |
INITIALS: (2).

 

 

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the attorney for
the United States, the attorney for PATRICK HAYDEN and PATRICK HAYDEN have
reached an agreement that contemplates the entry of a plea of guilty by PATRICK

HAYDEN in this case. The full and complete plea agreement is as follows:

1. | PATRICK HAYDEN agrees that he will enter a voluntary plea of guilty to Count 1
of the Indictment. Count 1 charges the defendant with mailing threatening
communications, in violation of 18 U.S.C. § 876(c). Count 1 carries a maximum statutory
punishment of not more than ten (10) years imprisonment, a fine of not more than
$250,000, a period of supervised release for not more than three (3) years, and a
mandatory special assessment of $100. PATRICK HAYDEN agrees that he is entering
voluntary plea of guilty to Count 1because he is, in fact, guilty of that offense.

2. The UNITED STATES agrees to recommend a sentence that does not exceed the

low end of the guideline range or 92 months, whichever is lower.

 
ee ae NA a mbes

3. - Pursuant to this agreement, the UNITED STATES agrees to recommend:
a. That the defendant receive full credit for acceptance of responsibility
pursuant to U.S.S.G. § 3E1:1;
b. That following the said term of imprisonment, the defendant be placed on

supervised release for a period of time to be determined by the Court;

C. That the defendant be required to pay a fine amount if ordered by the Court;
and,
d. That the defendant pay the mandatory special assessment fee of $100 per

- count, said amount due and owing as of the date sentence is pronounced.
4. PATRICK HAYDEN understands that if the UNITED STATES receives information
between the signing of this agreement and the time of the sentencing that the defendant

has previously engaged in, or if he engages in the future, in conduct inconsistent with the

‘acceptance of responsibility, including, but not limited to, participation in any additional
criminal activities between now and the time of sentencing, the UNITED STATES’ position

on acceptance of responsibility credit could change. Further, the defendant understands

that whether or not acceptance of responsibility credit pursuant to U.S.S.G. §3E1.1 is

granted is a matter to be determined by the Court. Failure of the Court to grant

acceptance of responsibility credit shall not be a basis for PATRICK HAYDEN to withdraw .

his guilty plea.

5. The defendant understands that 18 U.S.C. § 3742 gives him the right to appeal
the sentence imposed by the Court. Acknowledging this, the defendant knowingly and
voluntarily waives his right to appeal any sentence imposed by the Court and the

manner in which the sentence is determined so long as the sentence is in accordance

 

 

 

 

 
with this agreement. The defendant also waives his right to challenge the voluntariness
of his guilty plea. These waivers are made in exchange for the concessions made by the
United States in this plea agreement. Such waivers do not apply, however, to claims of

prosecutorial misconduct or ineffective assistance of counsel.

6. PATRICK HAYDEN agrees that this Plea Agreement constitutes the entire

agreement between himself and the UNITED STATES and that no threats have been
| made to induce him to plead guilty. By signing this document, PATRICK HAYDEN
. acknowledges that he has read this agreement, has discussed it with his attorney and
understands it. PATRICK HAYDEN acknowledges that he is satisfied with his attorney's

representation,

FOR THE UNITED STATES:

D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY

Sa Hf shal

STEPHEN HALL’ Daté
Assistant United States Attorney

© Qaee P/a/20/9

 

 

 

  

 

 

ARTH! R QUINN Date

A é efeyd '/

(a (Lo S/o/ 2015
RICK HAYDEN | Date!

Defendant

 

 
